UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of the Securities Exchange Act of 1934 April 9, 2012 Date of Report (Date of earliest event reported) DELTA NATURAL GAS COMPANY, INC. (Exact name of registrant as specified in its charter) Kentucky 0-8788 61-0458329 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 3617 Lexington Road, Winchester, Kentucky (Address of principal executive offices) (Zip Code) 859-744-6171 Registrant’s telephone number, including area code Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2.): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 Other Events April 17, 2012 has been set as the record date for the recently announced Delta Natural Gas Company, Inc., (the “Company”) two-for-one stock split (the “Stock Split”) of the Company’s issued and outstanding common stock (the “Common Stock”), par value $1.00 per share.The Company’s Board of Directors declared the Stock Split on February 17, 2012, pursuant to which one (1) additional share of the Common Stock will be issued for each share of Common Stock held by shareholders of record as of the close of business on April17, 2012.Regulatory approval has been received, and May 1, 2012 will be the distribution date.May2, 2012 will be the ex-dividend date, which is the first day that the Common Stock will trade on a post-split basis at the post-split adjusted price.See Exhibit 99.1 for the Company’s press release issued on April 9, 2012 regarding the Stock Split. The Stock Split will increase the Company’s total shares of common stock currently outstanding from approximately 3,407,550 shares to approximately 6,815,100 shares. Item 9.01 Financial Statements and Exhibits (d)Exhibits Exhibit No.Description 99.1Press Release issued on April 9, 2012 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. DELTA NATURAL GAS COMPANY, INC. Date:April 9, 2012 By: /s/John B. Brown John B. Brown Chief Financial Officer, Treasurer and Secretary
